DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 January 2022 with regards to claim 1 have been fully considered but they are not persuasive. Applicant argues that “the lever 6 of Sturm does not move the pawl, and therefore the claimed relationship between the pawl and latch release mechanism is not satisfied.” However, as stated in the Final Rejection of 27 September 2021, the latch release mechanism includes both the release lever 6 and release microdrive 10. Thus the latch release mechanism both moves the pawl and disengages the latch cinch mechanism, each of which is necessary to release the striker from the latch. 
However, applicant’s arguments are persuasive with regards to the amended claim 12, which recites that the pawl is moved specifically by the release lever rather than the latch . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturm (US-20210095499-A1).

(1 Figure 1) for a motor vehicle, comprising: 
a latch mechanism including a ratchet (3 Figure 1) having a ratchet latch feature (12 Figure 1) and a ratchet engagement feature (27 Figure 3), 
a ratchet biasing member (“the rotary latch 3, which is spring-loaded in the counter-clockwise direction” [PP 0043]), 
a pawl (4 Figure 1), and 
a pawl biasing member (“the pawl 4 is pre-tensioned in the counter-clockwise direction by means of a spring” [0036]), 
the ratchet being moveable between a striker release position (Figure 2) whereat the ratchet is positioned to release a striker and two distinct striker capture positions whereat the ratchet is positioned to retain the striker, the two distinct striker capture positions including a secondary striker capture position (Figure 3) and a primary striker capture position (Figure 4), 
the ratchet biasing member configured to bias the ratchet (3 Figure 1) toward its striker release position (“the rotary latch 3, which is spring-loaded in the counter-clockwise direction” [PP 0043]), 
the pawl being moveable between a ratchet holding position whereat the pawl (4 Figure 4) engages the ratchet latch feature (12 Figure 1) and holds the ratchet in its primary striker capture position (Figure 4) and a ratchet releasing position (Figures 2, 3) whereat the pawl is disengaged from the ratchet latch feature, the pawl being located in its ratchet releasing position when said ratchet is located in its striker release (Figure 2) and secondary striker capture positions (Figure 3), 
(“the pawl 4 is pre-tensioned in the counter-clockwise direction by means of a spring” [0036]), and 
a latch cinch mechanism (7 Figure 1) operable to engage the ratchet engagement feature (27 Figure 3) in response to movement of the ratchet from its striker release position into its secondary striker capture position and to maintain engagement with the ratchet engagement feature for holding the ratchet in its secondary striker capture position while the pawl is located in its ratchet releasing position (Figure 3 shows “In this secured position S, the rotary latch 3 comes into interlocking engagement with the lock holder 11 and the closure lever 7 comes into engagement with the pin 27” [PP 0044]);
a latch release mechanism (the latch release mechanism includes release lever 6 and release microdrive 10, Figure 1) for moving the pawl between a non-actuated position (Figure 4) whereat the pawl is located in its ratchet holding position (Figure 4) and an actuated position (Figure 2) whereat the pawl is located in its ratchet releasing position (after motion P1, Figure 1), 
wherein the latch release mechanism comprises a profile (17 Figure 1) configured to disengage the latch cinch mechanism from the ratchet engagement feature (during the release sequence, clockwise rotation of the release lever 6 is transmitted through profile 17 to rotate the cinch lever 5 [in the absence of force F.sub.B] counter-clockwise towards the striker release position of Figure 1. This disengages the cinch link 7 from the ratchet engagement feature 27).


wherein the latch cinch mechanism (7 Figure 1) is further operable (by the lever 5, Figure 1) to move the ratchet (3 Figure 3) from its secondary striker capture position (Figure 3) into its primary striker capture position (Figure 4) due to continued engagement with the ratchet engagement (27 Figure 3) feature whereat the pawl is permitted to move into engagement with the latch feature on the ratchet for holding the ratchet in its primary striker capture position. (Figure 4 shows that when the ratchet 3 reaches the primary striker capture position, the biasing of pawl 4 causes the pawl to engage the ratchet.)

With regards to claim 3, Sturm discloses the closure latch assembly of Claim 2, 
wherein the latch cinch mechanism includes a cinch link (7 Figure 1) having a cinch link engagement feature (25 Figure 1), the cinch link being moveable between a rest position (Figure 2) and an engaged position (Figure 3), 
wherein the cinch link engagement feature is disengaged from the ratchet engagement feature (27 Figure 3) when the cinch link is located in its rest position and the ratchet is located in its striker release position, (Figure 2) and 
wherein the cinch link engagement feature is engaged with the ratchet engagement feature when the cinch link is located in its engaged position and the ratchet is located in its secondary striker capture position such that the cinch link engagement feature holds the ratchet in its secondary striker capture position to prevent movement of the ratchet toward its striker release position. (Figure 3 shows “In this secured position S, the rotary latch 3 comes into interlocking engagement with the lock holder 11 and the closure lever 7 comes into engagement with the pin 27” [PP 0044])

With regards to claim 4, Sturm discloses the closure latch assembly of Claim 3, 
wherein the latch cinch mechanism includes a cinch actuator (“closure drive 21” Figure 1 [PP 0039]) operable for causing the cinch link (7 Figure 1) to move from its engaged position (Figure 3) to its ratchet cinched position (Figure 4) causes the ratchet to move from its secondary striker capture position (Figure 3) into its primary striker capture position (Figure 4) due to engagement between the cinch link engagement feature (25 Figure 1) and the ratchet engagement feature (27 Figure 3). (Figures 3 and 4 show that operation of the closure drive 21 rotates the lever 5 in the direction of force FB, which drives the cinch link 7 to rotate the ratchet 3 into the primary capture position.)

With regards to claim 5, Sturm discloses the closure latch assembly of Claim 3, 
wherein the ratchet latch feature is a latch shoulder (12 Figure 1) formed on the ratchet, wherein the ratchet engagement feature is a ratchet post (27 Figure 3) extending from the ratchet, and 
wherein the cinch link engagement feature is a lock notch (25 Figure 1) that is selectable engageable with the ratchet post.

With regards to claim 7, Sturm discloses the closure latch assembly of Claim 4, 
(1 Figure 1) is mounted to one of a vehicle door and a vehicle body and the striker (11 Figure 1) is mounted to the other one of the vehicle door and the vehicle body, (PP 0012) 
wherein the latch mechanism is operating in a released state and the latch cinch mechanism is operating in a rest state when the vehicle door is located in an open position relative to the vehicle body such that the ratchet is located in its striker release position and the cinch link is located in its rest position, (Figure 2)
wherein the latch mechanism is operating in a secondary closed state and the latch cinch mechanism is operating in an engaged state when the vehicle door is moved to a partially-closed position relative to the vehicle body such that the striker forcibly moves the ratchet from its striker release position to its secondary striker capture position and the cinch link is permitted to move from its rest position to its engaged position, and (Figure 3)
wherein the latch mechanism is operating in a primary closed state and the latch cinch mechanism is operating in a latch cinched state when the latch cinch mechanism is actuated by the cinch actuator to provide a cinching function by moving the cinch link from its engaged position into its ratchet cinched position so as to move the ratchet from its secondary striker capture position into its primary striker capture position due to engagement of the cinch link engagement feature with the ratchet engagement feature. (Figure 4)

With regards to claim 8, Sturm disclose the closure latch assembly of Claim 7, 
wherein a power resetting function is subsequently initiated to cause the cinch actuator (21 Figure 1) to disengage the cinch link engagement feature (25 Figure 1) from the ratchet (27 Figure 1) while the pawl (4 Figure 4) is located in its ratchet holding position for holding the ratchet in its primary striker capture position (Figure 4). (Once the latch mechanism has reached the primary capture position of Figure 4, removing power from actuator 21 removes force FB from the cinch lever 5. Figure 1 shows that the interaction of pin 18 of the cinch lever 5 and surface 17 of the lever 6 allows the biasing of lever 6 to return the cinch mechanism towards its position in Figure 3. “The ejector 6 is preloaded in the clockwise direction by the force F.sub.F of a spring (not shown)”. With the ratchet 3 in the primary capture position, there is no contact between ratchet engagement feature 25 and cinch link engagement feature 27. [PP 0037])

With regards to claim 9, Sturm discloses the closure latch assembly of Claim 3, 
wherein the latch cinch mechanism further includes a cinch lever (5 Figure 1) and a power-operated cinch actuator (closure drive 21, Figure 1), the cinch lever being moveable between a rest position whereat the cinch lever locates the cinch link in its rest position (Figure 2) and an actuated position whereat the cinch lever moves the cinch link (7 Figure 1) from its engaged position (Figure 3) to its ratchet cinched position (Figure 4), and 
wherein the power-operated cinch actuator is operable to move the cinch lever between its rest and actuated positions for providing a power cinching function. (The closure drive 21 applies force FB to the cinch lever 5 to achieve a power cinching function.)

With regards to claim 10, Sturm discloses the closure latch assembly of Claim 9, 
(7 Figure 1) is biased by a cinch link biasing member toward its engaged position. (The cinch link 7 is biased towards the engaged position of Figure 3 by the interaction of cinch link 7 and pin 24 of lever 6. “The ejector 6 is preloaded in the clockwise direction by the force F.sub.F of a spring (not shown)”. The ‘spring’ acts as the cinch link biasing member. [PP 0037])

With regards to claim 13, Sturm discloses a closure latch assembly (1 Figure 1) for a motor vehicle, comprising: 
a latch mechanism including a ratchet (3 Figure 1) having a ratchet engagement member, (27 Figure 3)
a ratchet biasing member, (“the rotary latch 3, which is spring-loaded in the counter-clockwise direction” [PP 0043])
a pawl, (4 Figure 1) and 
a pawl biasing member, (“the pawl 4 is pre-tensioned in the counter-clockwise direction by means of a spring” [0036])
the ratchet being moveable between a striker release position (Figure 2) whereat the ratchet is positioned to release a striker and two distinct striker capture positions whereat the ratchet is positioned to retain the striker, the two distinct striker capture positions including a secondary striker capture position (Figure 3) and a primary striker capture position (Figure 4), 
the ratchet biasing member being operable for biasing the ratchet (3 Figure 1) toward its striker release position, (“the rotary latch 3, which is spring-loaded in the counter-clockwise direction” [PP 0043])
(4 Figure 4) holds the ratchet in its primary striker capture position (Figure 4) and a ratchet releasing position (Figures 2, 3) whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl being located in its ratchet releasing position when the ratchet is located in either of its striker release (Figure 2) and secondary striker capture positions (Figure 3), 
the pawl biasing member being operable for biasing the pawl toward its ratchet holding position; (“the pawl 4 is pre-tensioned in the counter-clockwise direction by means of a spring” [0036])
a latch cinch mechanism including a cinch link (7 Figure 1) having a cinch link engagement member (25 Figure 1), the cinch link being moveable between a rest position (Figure 2) whereat the cinch link engagement member is disengaged from the ratchet engagement member when the ratchet is positioned in its striker release position and an engaged position (Figure 3) whereat the cinch link engagement member engages the ratchet engagement member (27 Figure 3) for holding the ratchet in its secondary striker capture position; 
a latch release mechanism (the latch release mechanism includes release lever 6 and release microdrive 10, Figure 1) operable for moving the pawl from its ratchet holding position (Figure 4) to its ratchet releasing position (after motion P1, Figure 1), wherein the latch release mechanism includes a release lever (6 Figure 1) moveable between a non-actuated position (Figure 4) whereat the pawl is located in its ratchet holding position and an actuated position (Figure 2) whereat the pawl is located in its ratchet releasing position, and wherein the cinch (7 Figure 1) is operatively coupled (via pin 24, Figure 1) to the release lever to coordinate relative movement therebetween; (Figures 2-4 shows that the movements of the cinch link 7 and release lever 6 are coordinated by the pin 24 and drive lever 5 to facilitate release of the lock holder 11.) and 
a cinch actuation mechanism (21, 22 Figure 1) operable for moving the cinch link (7 Figure 1) from its engaged position (Figure 3) to a ratchet cinched position (Figure 4) for causing the ratchet to move from its secondary striker position (Figure 3) into its primary striker position (Figure 4) due to engagement of the cinch link engagement member (25 Figure 1) with the ratchet engagement member (27 Figure 3) so as to permit the pawl (4 Figure 1) to move into its ratchet holding position for holding the ratchet in its primary striker capture position (Figure 4). (Figures 3 and 4 show that operation of the closure drive 21 rotates the lever 5 in the direction of force FB, which drives the cinch link 7 to rotate the ratchet 3 into the primary capture position.)

With regards to claim 14, Sturm discloses the closure latch assembly of Claim 13, 
wherein the closure latch assembly (1 Figure 1) is mounted to one of a vehicle door and a vehicle body and the striker (11 Figure 1) is mounted to the other one of the vehicle door and the vehicle body, (PP 0012) 
wherein the latch mechanism is operating in a released state and the latch cinch mechanism is operating in a rest state when the vehicle door is located in an open position relative to the vehicle body such that the ratchet is located in its striker release position and the cinch link is located in its rest position, (Figure 2)
(Figure 3)
wherein the latch mechanism is operating in a primary closed state and the latch cinch mechanism is operating in a latch cinched state when the cinch actuation mechanism is actuated to provide a cinching function by moving the cinch link from its engaged position into its ratchet cinched position so as to move the ratchet from its secondary striker capture position into its primary striker capture position due to engagement of the cinch link engagement member with the ratchet engagement member. (Figure 4)

With regards to claim 15, Sturm discloses the closure latch assembly of Claim 13, 
wherein the cinch actuation mechanism includes a cinch lever (5 Figure 1) and a power-operated cinch actuator (closure drive 21, Figure 1), the cinch lever being moveable between a rest position whereat the cinch lever locates the cinch link in its rest position (Figure 2) and an actuated position whereat the cinch lever moves the cinch link (7 Figure 1) from its engaged position (Figure 3) to its ratchet cinched position (Figure 4), and 
wherein the power-operated cinch actuator is operable to move the cinch lever between its rest and actuated positions for providing a power cinching function. (The closure drive 21 applies force FB to the cinch lever 5 to achieve a power cinching function.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Okeke (US-10745947-B2)

With regards to claim 6, Sturm discloses the closure latch assembly of Claim 5, 
Sturm does not disclose that the pawl includes a pawl engagement feature that includes a roller.
However, Okeke discloses a vehicle latch wherein the pawl (25 Figure 1) includes a pawl engagement feature that includes a roller (22 Figure 10) configured to engage the latch shoulder (36 Figure 10) on the ratchet (24 Figure 10) when the pawl is located in its ratchet holding position (Figure 10) and the ratchet is located in its primary striker capture position (Figure 10), and wherein the roller of the pawl engagement feature rides against an edge surface (80 Figure 19) of the ratchet configured to hold the pawl in its ratchet releasing position (Figure 19) when the ratchet is located in either of its striker release (Figure 19) and secondary striker capture positions.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the roller-type pawl of Okeke for the pawl of Sturm. One would have been motivated to make this substitution to reduce friction and the magnitude of impacts between the ratchet and pawl.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm alone.

With regards to claim 11, Sturm discloses the closure latch assembly of Claim 9, 
wherein the cinch lever (5 Figure 1) has a cinch lever pivot post (20 Figure 1) retained in a lost motion slot (23 Figure 1) formed in the cinch link (7 Figure 1) to coordinate relative movement therebetween.
Sturm does not disclose that the cinch link has a cinch link pivot post retained in a lost motion slot formed in the cinch lever to coordinate relative movement therebetween.
However, In re Gazda, 104 USPQ 400, held that a mere reversal of the essential working parts of a device involves only ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to reverse the post and slot of Sturm without effecting the function of the device.  

17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Hiramoto (US-9903143-B2).

With regards to claim 17, Sturm discloses a closure latch assembly (1 Figure 1) for a motor vehicle, comprising: 
a latch mechanism including a ratchet (3 Figure 1) having a ratchet engagement member (27 Figure 3) and 
a pawl, (4 Figure 1)
the ratchet being moveable between a striker release position (Figure 2) whereat the ratchet is positioned to release a striker and two distinct striker capture positions whereat the ratchet is positioned to retain the striker, the two distinct striker capture positions including a secondary striker capture position (Figure 3) and a primary striker capture position, (Figure 4)  
the pawl being moveable between a ratchet holding position whereat the pawl (4 Figure 4) holds the ratchet in its primary striker capture position (Figure 4) and a ratchet releasing position (Figures 2, 3) whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl being located in its ratchet releasing position when the ratchet is located in either of its striker release (Figure 2) and secondary striker capture positions (Figure 3); 
a latch cinch mechanism including a cinch link (7 Figure 1) having a cinch link engagement member (25 Figure 1), 
the cinch link engagement member configured to selectively engage the ratchet engagement member (27 Figure 3) on the ratchet; 
(the latch release mechanism includes release lever 6 and release microdrive 10, Figure 1) operable for moving the pawl from its ratchet holding position (Figure 4) to its ratchet releasing position (after motion P1, Figure 1), wherein the latch release mechanism includes a release lever (6 Figure 1) moveable between a non-actuated position (Figure 4) whereat the pawl is located in its ratchet holding position and an actuated position (Figure 2) whereat the pawl is located in its ratchet releasing position, and wherein the cinch link (7 Figure 1) is operatively coupled (via pin 24, Figure 1) to the release lever; and 
a cinch actuation mechanism (21, 22 Figure 1) operable for moving the cinch link (7 Figure 1) to drive cinch link engagement (25 Figure 1) member into the ratchet engagement member,
whereby the ratchet is driven to its primary striker capture position (Figure 4) and the pawl (4 Figure 1) is permitted to move to its ratchet holding position.
Sturm does not disclose a sensor that provides feedback when the ratchet is located in its secondary striker capture position.
However, Hiramoto discloses a similar cinching latch that includes two sensors (38, 39 Figure 4) for detecting two distinct rotational positions of the ratchet (12 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the latch assembly of Sturm by adding the two ratchet position sensors of Hiramoto, including a first sensor associated with the release lever (Sturm Figures 2-4 show that the movements of the ratchet 3 and release lever 6 are coordinated, thus a sensor tracking the ratchet also tracks the associated release lever) triggered by the ratchet in the secondary striker capture position and a second sensor triggered by the ratchet in its 

With regards to claim 18, Sturm in view of Hiramoto teaches the closure latch assembly of Claim 17, 
wherein the cinch actuation mechanism (21, 22 Figure 1) is operable to stop moving the cinch link (7 Figure 1) from driving the cinch link engagement member (25 Figure 1) into the ratchet engagement member (27 Figure 3) upon feedback from a second sensor that the ratchet is located in at least one of its primary striker capture position and in an over travel position from its primary striker capture position. (The second added sensor of Hiramoto is positioned to be triggered when the ratchet is in its primary striker capture position.)

With regards to claim 19, Sturm in view of Hiramoto teaches the closure latch assembly of Claim 17, 
wherein the cinch actuation mechanism (21, 22 Figure 1) is operable to stop moving the cinch link (7 Figure 1) from driving the cinch link engagement member (25 Figure 1) into the ratchet engagement member (27 Figure 3) upon feedback from a second sensor that the ratchet is located in an over travel position from its primary striker capture position. (“FIG. 4 describes the position of the drive lever 5 when it has reached the end position, as an over-travel position or main ratchet position of the rotary latch”. Figure 1 shows that the maximum over-travel distance is limited by the lock striker 11 bottoming out in the open slot of the lock housing 2. Thus the over-travel distance is small enough that the second added sensor of Hiramoto is positioned to be triggered whether the ratchet is in its primary striker capture position or over travel position. [PP 0042]) 

With regards to claim 20, Sturm in view of Hiramoto teaches the closure latch assembly of Claims 18, 
wherein the second sensor is configured to provide a signal when the ratchet moves to its primary striker capture position (The second added sensor of Hiramoto is positioned to be triggered when the ratchet is in its primary striker capture position.), and
the first sensor is configured to provide a signal when the latch cinch mechanism moves to an actuated position indicating the ratchet is located in its secondary striker capture position. (The first added sensor of Hiramoto is positioned to be triggered when the ratchet is in its secondary striker capture position.)

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Response to Arguments above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675